DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John G. Rauch (Reg. No. 37,218),  on 09/06/2022.

The application has been amended as follows: 
1.  (Currently amended)  A network communication device comprising:
	a backhaul link circuit to communicate with a core network of a service provider, wherein the core network provides broadband services to dwellings of broadband customers of the service provider and provides mobile data services to user equipment (UE) of mobility customers of the service provider; and
	a Wi-Fi access point coupled to communicate with the backhaul link circuit, wherein the Wi-Fi access point is configured to associate to two or more extender devices having MAC addresses registered to two or more of the broadband customers of the service provider, the Wi-Fi access point configured to receive from each respective extender device of the two or more extender devices a respective request to associate with the Wi-Fi access point, each respective extender device having a respective MAC address registered to a different respective broadband customer of the two or more of the broadband customers, and wherein the Wi-Fi access point is configured to receive one or more respective association requests from one or more respective UE of the mobility customers of the service provider, and wherein the Wi-Fi access point is further configured to associate to the one or more respective UE of the mobility customers of the service provider to provide Wi-Fi roaming to the one or more respective UE of the mobility customers of the service provider.
Allowable Subject Matter
Claims 1-13, 15-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
                The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Ovadia et al. (US 20220038954 A1), Uy et al. (US 20200154272 A1) and Strater et al. (US 20200204974 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Ovadia teaches a network communication device comprising:
	a backhaul link circuit to communicate with a core network of a service provider, wherein the core network provides broadband services to dwellings of broadband customers of the service provider and provides mobile data services to user equipment (UE) of mobility customers of the service provider; and
	a Wi-Fi access point coupled to communicate with the backhaul link circuit and wherein the Wi-Fi access point is further configured to associate to the one or more respective UE of the mobility customers of the service provider to provide Wi-Fi roaming to the one or more respective UE of the mobility customers of the service provider.
Uy teaches wherein the Wi-Fi access point is configured to associate to two or more extender devices having MAC addresses registered to two or more of the broadband customers of the service provider.
Ovadia and Uy alone or in combination do not teach the Wi-Fi access point configured to receive from each respective extender device of the two or more extender devices a respective request to associate with the Wi-Fi access point, each respective extender device having a respective MAC address registered to a different respective broadband customer of the two or more of the broadband customers, and wherein the Wi-Fi access point is configured to receive one or more respective association requests from one or more respective UE of the mobility customers of the service provider of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 12, Strater teaches a network communication comprising:
 a backhaul link circuit; 
a Wi-Fi access point coupled to the backhaul link circuit; 
a processing system including a processor coupled to the backhaul link circuit and the Wi-Fi access point; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
receiving, at the Wi-Fi access point, a first association request to associate to the Wi-Fi access point, wherein the first association request is received from a first extender device having a first MAC address; associating the first extender device to the Wi-Fi access point; receiving, at the Wi-Fi access point, a second association request from the first mobile device.
Uy teaches determining that the first MAC address is registered to a first broadband customer of a service provider; routing data traffic between the backhaul link circuit and a first mobile device through the extender device; determining that the first mobile device is registered to a mobility customer user account of the service provider; responsive to the determining that the first mobile device is registered to a first mobility customer user account of the service provider, associating the first mobile device to the Wi-Fi access point; and routing the data traffic to the first mobile device associated with the Wi-Fi access point.
Strater and Uy alone or in combination do not teach receiving, at the Wi-Fi access point, a third association request to associate to the Wi-Fi access point, wherein the third association request is received from a second extender device having a second MAC address; determining that the second MAC address is registered to a second broadband customer of the service provider, wherein the Wi-Fi access point is located to provide Appln. No 17/101,163Page 6 of 14 Reply to Non-Final Office Action of March 4, 2022 Docket No. 2020-0704_7785-2372A broadband service to a first dwelling of the first broadband customer and to a second dwelling of the second broadband customer; and associating the second extender device to the Wi-Fi access point of a particular application in combination with all the recited limitations of claim 12.

Regarding claim 17, Uy teaches a method comprising: 
receiving, by a processing system including a processor, over a user portal of a service provider, a MAC address of an extender device, wherein the service provider provides services to broadband customers and mobility customers; 
registering, by the processing system, the MAC address of the extender device with a broadband customer user account; 
adding, by the processing system, the MAC address to a list of devices allowed to associate to a Wi-Fi access point located to provide broadband service to a dwelling associated with the broadband customer user account.
Ovadia teaches allowing, by the processing system, a user equipment (UE) of any mobility customer of the service provider to associate to the Wi-Fi access point to provide Wi-Fi roaming to the UE of any mobility customer.
Ovadia and Uy alone or in combination do not teach wherein the receiving the MAC address of the extender device comprises receiving a MAC address of a first extender device and receiving a MAC address of a second extender device; wherein the registering the MAC address of the extender device comprises registering the MAC address of the first extender device to a first broadband customer user account and registering the MAC address of the second extender device to a second broadband customer user account and wherein the adding the MAC address to the list of devices allowed to associate to the Wi-Fi access point comprises adding the MAC address of the first extender device and the MAC address of the second extender device to the list of devices allowed to associate to the Wi-Fi access point located to provide broadband service to a first dwelling associated with the first broadband customer user account and to a second dwelling associated with the second broadband customer user account of a particular application in combination with all the recited limitations of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurajala et al. (US 20100027469 A1) discloses wherein system(s) and method(s) are provided for a femto cell service framework for purchase of femtocell equipment and service and customer support thereof. A point of sale (POS) platform enables purchase of femtocell equipment based on a set of eligibility criteria. POS also allows purchase of add-on services. Direct fulfillment and post-sale transactions such as returns and equipment replacement are also provided. An account management service enables femtocell equipment and service self-care or through customer representatives. Configuration of service account and monitoring of account status is provided. Customer care architecture also enables remote troubleshooting of purchased equipment. Remote troubleshooting includes diagnosis and related manipulation of purchased equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





               /NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641          

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641